                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASTRO M. SANTOS,                         :
     Plaintiff,                           :
                                          :
       v.                                 :      CIVIL ACTION NO. 19-CV-0744
                                          :
COMMISSARY STAFF,                         :
    Defendant.                            :

                                         ORDER

       AND NOW, this 29th day of March, 2019, upon consideration of pro se Plaintiff

Castro M. Santos’s Amended Complaint (ECF No. 9), it is ORDERED that:

       1.     The Amended Complaint is DISMISSED with prejudice for failure to

state a claim and as frivolous, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii), for the

reasons set forth in the Court’s Memorandum.

       2.     The Clerk of Court shall CLOSE this case.

                                          BY THE COURT:



                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.
